                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

GLENN SHERMAN SEALS, JR,                       )
                                               )
       Petitioner,                             )
                                               )
v.                                             )         Case No. CIV-19-180-G
                                               )
RICK MORELLANO, Sheriff of                     )
Tulsa County,                                  )
                                               )
       Respondent.                             )

                                          ORDER

       This matter is before the Court on the Report and Recommendation issued by United

States Magistrate Judge Gary M. Purcell on February 28, 2019, pursuant to 28 U.S.C. §

636(b). Judge Purcell recommends a transfer of this action to the United States District

Court for the Northern District of Oklahoma. The record reflects that no party has objected

to the Report and Recommendation within the time limits prescribed. See Moore v. United

States, 950 F.2d 656 (10th Cir. 1991). Therefore, the Court adopts the Report and

Recommendation in its entirety.

       Accordingly, the Report and Recommendation of the Magistrate Judge (Doc. No.

4) is adopted and, for the reasons announced therein, this action is transferred to the United

States District Court for the Northern District of Oklahoma.

       IT IS SO ORDERED this 12th day of April, 2019.
